


109 HRES 860 IH: Calling on the Government of Germany to

U.S. House of Representatives
2006-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		109th CONGRESS
		2d Session
		H. RES. 860
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2006
			Mr. Smith of New
			 Jersey submitted the following resolution; which was referred to the
			 Committee on International
			 Relations
		
		RESOLUTION
		Calling on the Government of Germany to
		  take immediate action to combat sex trafficking in connection with the 2006
		  FIFA World Cup, and for other purposes.
	
	
		Whereas trafficking in human beings, for sexual or labor
			 exploitation, is an egregious violation of human rights;
		Whereas Congress passed and the President signed into law
			 the Trafficking Victims Protection Act of 2000 (division A of Public Law
			 106–386), the Trafficking Victims Protection Reauthorization Act of 2003
			 (Public Law 108–193), and the Trafficking Victims Protection Reauthorization
			 Act of 2005 (Public Law 109–186) in order to promote vigorous efforts worldwide
			 to combat all forms of trafficking in human beings;
		Whereas major sporting events, conventions, and other such
			 events that attract large numbers of people have been shown to result in an
			 increase in the demand for commercial sexual services;
		Whereas pimps and traffickers are aware of
			 this demand and respond to it by trafficking women and girls for prostitution
			 at such events;
		Whereas trafficked women are often persuaded to cross
			 international borders by false promises of legitimate employment in other
			 countries, before being forced to engage in prostitution;
		Whereas Germany is a major destination country for
			 trafficking of women and children for prostitution, and there are an estimated
			 400,000 women in prostitution in Germany, 75 percent of whom are
			 foreigners;
		Whereas the 2006 FIFA World Cup will be played in 12
			 German cities and millions of fans will be in attendance;
		Whereas individuals and organized crime groups that
			 traffic women and girls for prostitution are expected to increase their
			 activity before and during the 2006 World Cup;
		Whereas in December 2001, Germany legalized
			 pimping, prostitution, and maintaining a brothel, and officially
			 stated that prostitution is no longer to be seen as immoral;
		Whereas Germany’s legalized prostitution industry has been
			 preparing to increase its capacity in anticipation of the 2006 World
			 Cup;
		Whereas prostitution and related activities—including
			 pimping and patronizing or maintaining brothels—provide a façade behind which
			 sex traffickers can operate;
		Whereas in March 2006 the European Parliament adopted a
			 resolution on forced prostitution in the context of world sports
			 events, stating that major sporting events at which large numbers of
			 people congregate results in a temporary and spectacular increase in the
			 demand for sexual services and then listing a number of actions that
			 should be undertaken by Germany and others;
		Whereas in April 2006, the European Union Justice and Home
			 Affairs Council adopted a list of best practices that should be undertaken by
			 member states holding major international events, including the development and
			 implementation of measures that discourage the demand for trafficking
			 victims;
		Whereas Germany has signed the United Nations Convention
			 against Transnational Organized Crime and the United Nations Protocol to
			 Prevent, Suppress, and Punish Trafficking in Persons, Especially Women and
			 Children;
		Whereas in February 2006 the United Nations Special
			 Rapporteur on trafficking in persons, especially women and children reported to
			 the United Nations Commission on Human Rights: For the most part,
			 prostitution as actually practised in the world usually does satisfy the
			 elements of trafficking. . . . Thus, State parties [to the United Nations
			 Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially
			 Women and Children] with legalized prostitution industries have a heavy
			 responsibility to ensure that the conditions which actually pertain to the
			 practice of prostitution within their borders are free from the illicit means
			 delineated in subparagraph (a) of the [UN Protocol] definition, so as to ensure
			 that their legalized prostitution regimes are not simply perpetuating
			 widespread and systematic trafficking. As current conditions throughout the
			 world attest, States parties that maintain legalized prostitution are far from
			 satisfying this obligation.; and
		Whereas article 9, paragraph 5, of the United Nations
			 Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially
			 Women and Children states: States Parties shall adopt or strengthen
			 legislative or other measures, such as educational, social or cultural
			 measures, including through bilateral and multilateral cooperation, to
			 discourage the demand that fosters all forms of exploitation of persons,
			 especially women and children, that leads to trafficking.: Now,
			 therefore, be it
		
	
		That the House of
			 Representatives—
			(1)calls on the Government of Germany to take
			 immediate action to combat sex trafficking in connection with the 2006 FIFA
			 World Cup;
			(2)calls on Germany
			 to take measures to discourage the demand that fosters all forms of
			 exploitation of persons, especially women and children, that leads to
			 trafficking, including by raising awareness among potential users of
			 prostitution and by reconsidering the effect of legalized prostitution in
			 creating the demand for prostitution and trafficking;
			(3)urges countries
			 throughout Europe, including Germany, to support vigorously public awareness
			 campaigns to inform and educate the general public, particularly athletes,
			 sports fans, and financial sponsors of the 2006 World Cup, about the potential
			 for trafficking in human beings in response to the rising demand;
			(4)encourages
			 governments, international organizations, and nongovernmental organizations to
			 engage in campaigns targeting potential victims and informing them of the risks
			 and dangers of becoming caught in human trafficking networks, particularly at
			 the time of the 2006 World Cup;
			(5)commends the
			 Final Whistle—Stop Forced Prostitution Campaign launched by the
			 National Council of German Women’s Organizations and calls on sports
			 associations, including the Fédération Internationale de Football Association
			 (FIFA), the Union of European Football Associations (UEFA), the German Football
			 Association, and others to support this campaign and roundly condemn
			 trafficking in human beings and forced prostitution;
			(6)encourages
			 sponsors of the 2006 World Cup, as well as tour operators and air
			 transportation service providers, to join in the efforts to end the sexual
			 exploitation of women and girls and prevent trafficking in human beings;
			(7)urges athletes and
			 coaches of teams competing in the 2006 World Cup to denounce the sexual
			 exploitation of women and girls and to encourage prevention of trafficking in
			 human beings; and
			(8)urges Germany and
			 all countries to ratify or accede to, and to implement, the United Nations
			 Convention Against Transnational Organized Crime and the United Nations
			 Protocol to Prevent, Suppress, and Punish Trafficking in Persons, Especially
			 Women and Children.
			
